Order unanimously reversed on the law and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memo*1206randum: Respondent appeals from an order adjudicating him to be a person in of supervision. Since the court failed to advise respondent of his right to remain silent as required by Family Court Act § 741 (a), the adjudication must be vacated (see, Matter of Augustina F., 156 AD2d 1030; Matter of Patricia Ann R., 154 AD2d 933; Matter of Mark S., 144 AD2d 1010). (Appeal from order of Erie County Family Court, Sedita, J.— PINS.) Present-—Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.